

115 HR 3475 IH: To amend title 23, United States Code, to permit certain vehicles to continue to operate on an Interstate System route in the State of Kentucky.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3475IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Guthrie introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to permit certain vehicles to continue to operate on an Interstate System route in the State of Kentucky. 
1.Operation of vehicles on certain Kentucky highways Section 127(l)(2) of title 23, United States Code, is amended by adding at the end the following:  (C)The William H. Natcher Parkway (to be designated as a spur of Interstate Route 65) from Interstate Route 65 in Bowling Green, Kentucky, to United States Route 60 in Owensboro, Kentucky..  
